DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.

Specification
The disclosure is objected to because of the following informalities: 
Applicant lists “oxalic acid anilide” as a UV absorber. This is not a known compound.  Does Applicant intend to say “aniline oxidate” or “oxanilide”?
Appropriate correction is required.


Examiner’s Note
The Examiner acknowledges the amendments of claims 1 & 4. Claims 3, 5, 7 – 10, 12, & 14 have been cancelled. Article claims 1 – 2 & 4, and method claims 6, 11, & 13, are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 2, 4, 6, 11, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US 2010/0105265 A1), in view of Otero Martinez (US 2016/0137814 A1), as evidenced by Handbook of UV Degradation & Stabilization, and further in view of Jung (US 2015/0017854 A1) and Fumio et al. (JP 2001-081310 A).
* fiber diameter (µm) was calculated using https://www.texdev.com/mono_calculator.htm
With regard to claim 1, Ueno et al. teach a leather-like sheet (paragraph [0123]) for use in automobile interiors (paragraph [0002]) (Applicant’s “automobile instrument panel”) composed of polyester ultrafine fibers (Applicant’s “microfibers”) forming a napped surface (paragraph [0193]). The polyester ultrafine fibers have a single fiber diameter of 0.001 dtex (about 0.3 µm) or more and 0.5 dtex or less (about 6.7 µm) (paragraph [0047])*. The ultrafine fiber nap is impregnated with polyurethane elastomer (paragraph [0014]).
Furthermore, Ueno et al. teach the polyurethane elastomer composition contains UV absorber, such as benzotriazole (paragraph [0063]). However, Ueno et al. do not 
Otero Martinez teaches a polyurethane composition for use in automobile interior applications (paragraph [0002]) comprising UV light stabilizers with low emissions (of odor) without adversely affecting the aging properties (paragraphs [0003] – [0004]). Such low emission UV light stabilizers include Tinuvin® 360 (BASF) (end of paragraph [0027]), which is a benzotriazole UV absorber with a vapor pressure at 20°C of 2.1 x E-07 to 6.0 E -15 Pa, as evidenced by Handbook of UV Degradation & Stabilization, pg. 75 (within Applicant’s claimed range of 5.0 x 10 E-06 Pa or less).
Therefore, based on the teachings of Otero Martinez, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a benzotriazole compound of low vapor pressure, such as Tinuvin® 360, for reduced low emission of odors without adversely affecting the aging properties in the polyurethane-based leather-like sheet for use in automobile interior taught by Ueno et al.
Ueno et al. teach the presence of silicone in the fabric/polyurethane composite is optional (paragraphs [0053], [0099], & [0101]), and therefore suggests embodiments in with the polyurethane containing the UV absorber does not contain the silicone oil. However, Ueno et al. do not teach the polyurethane composite is coated with a silicone oil in the amount of 0.01 to 5% by mass relative to a total mass of the microfiber and the polyurethane.
Jung teach a textile fabric sheet having stain resistance, comprising a fabric substrate (110), a polyurethane coating layer that penetrates into the fabric substrate (paragraph [0046]), a second acrylic layer (130), and a stain resistant coating layer liquid polymerized siloxane. The silicone resin is applied as a coating (i.e. a liquid), and as such, is a “silicone oil.”  
With regard to the silicone oil content, the polyester fabric is 129 g/m2 (paragraph [0049]). PU resin coating layer in the amount of 10 g/m2 – 30 g/m2 (paragraph [0048]). The silicone resin stain resistant coating may consist of silicone alone (paragraphs [0058] & [0060]) applied in the amount of 10 – 30 g/m2 (paragraph [0060]). To calculate the % by mass of silicone oil in mass percentage relative to a total mass of the fabric and the polyurethane, the amount of silicone resin stain resistant coating (g/m2) is divided by the (PU (g/m2) + fabric (g/m2). Therefore, Jung suggests the silicone oil coating content is in the range of 2.1 – 18.9 % by mass, which overlaps with Applicant’s claimed range of 0.01 to 5 % by mass. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Therefore, based on the teachings of Jung, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to apply a stain resistant coating, such as a coating consisting of silicone oil, to the surface of a leather-like fabric/PU composite taught by Ueno et al.
Ueno et al. fail to teach the content of UV absorber relative to the polyurethane.
Fumio et al. teach articles, such as synthetic leather composed of polyurethane composition benzotriazole ultraviolet absorber in the amount of 0.3 to 5 wt.% based on the total content of the polyurethane composition. UV absorber compound provides 
Therefore, based on the teachings of Fumio, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate an ultraviolet absorber, such as benzotriazole, into the polyurethane composition to be impregnated into the fibrous base material taught by Kazuo because the UV absorber provides excellent light and NOx gas resistance to artificial leather.
The references above fail to teach the claimed light fastness or the glass haze properties of the surface material.
However, as discussed above, the artificial leather for internal automobile components taught by the references cited above encompasses an artificial leather article substantially identical to Applicant’s automobile instrument panel. Therefore, the surface of the artificial leather would have the same properties, such as a light fastness fading by gray scale evaluation of grade 3.5 and glass haze of 10% or less according to glass haze evaluation method of ISO 6452:2007 under conditions of a heating temperature of 100°C and a heating time of 20 hours.

With regard to claim 2, Ueno et al. teach the polyurethane is a polycarbonate polyurethane (paragraph [0022]).
With regard to claim 4, as discussed above, Otero Martinez teaches desirable UV absorbers for polyurethane include Tinuvin® 360, which has a vapor pressure at 20°C of 2.1 x 10 E-07 to 6.0 x 10 E-15 Pa, which overlaps with Applicant’s claimed range of a vapor pressure of 1.0 x 10 E-7 Pa or less at 20°C.
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claims 6, 11, & 13, Ueno et al. teach the elastomer formed of polyurethane as a main component contains UV absorber (paragraph [0063]). Therefore, Ueno et al. suggests the method for forming the sheet includes adding UV absorber to the polyurethane elastomer.
Furthermore, Ueno et al. teach the fabric (Applicant’s “fibrous base”) comprising ultrafine fibers (“microfibers”) is impregnated with (polyurethane) elastomer (paragraph [0087], step (ii)).
In a final step, as discussed above for claim 1, Jung teach applying a silicone stain-resistant coating to the surface of a polyurethane impregnated fabric.
As discussed above for claims 1 & 4, Otero Martinez teaches desirable UV absorbers for polyurethane include Tinuvin® 360, which has a vapor pressure at 20°C of 2.1 x 10 E-07 to 6.0 x 10 E-15 Pa, which overlaps with Applicant’s claimed range of a vapor pressure of 1.0 x 10 E-7 Pa or less at 20°C. Additionally, Jung teaches the silicone oil coating is present in the amount of 2.1 – 18.9 % by mass and Fumio et al. teach the UV absorber is present in the amount of 0.3 to 5 wt.%.

Response to Arguments
Applicant argues, “The Applicant has, as noted above, amended Claim 1 to preclude the polyurethane from containing silicone oil. In that regard, the Applicant’s 
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 1, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781